Citation Nr: 0026272	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-12 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In argument presented to the Board in March 2000, the 
veteran's representative raised the issues of entitlement to 
service connection for alcoholism, and a total rating for 
compensation based on individual unemployability.  Where the 
veteran raises a claim that has not yet been adjudicated, the 
proper course is to refer that issue to the RO.  Bruce v. 
West, 11 Vet. App. 405 (1998).  These issues are, 
accordingly, referred to the RO for adjudication.


REMAND

In June 1998, the veteran was afforded a VA examination to 
evaluate the severity of his PTSD.  The veteran was 
hospitalized for treatment of PTSD from September to November 
1998.  He has not been afforded an examination since that 
hospitalization.  The veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

No records of treatment subsequent to December 1998 have been 
obtained.

The Board finds that a remand is warranted for additional VA 
psychiatric examination in order to determine the exact 
nature and extent of PTSD at the current time.  The veteran's 
claim of entitlement to an increased rating is well grounded 
in that it is not inherently implausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Where a disability has already been 
service-connected and there is a claim for an increased 
rating, a mere allegation that the disability has become more 
severe is sufficient to establish a well-grounded claim.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  VA therefore has a 
duty to assist him in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 (1999); Id. and 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  New examinations are therefore necessary to 
address the veteran's claim of entitlement to an increased 
rating.  

Based on the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  The veteran should be invited 
to submit records, including employment 
records, that would show the impact of 
PTSD on his ability to maintain gainful 
employment.

2.  The RO should schedule the veteran 
for an appropriate examination by a 
psychiatrist to determine the nature and 
extent of his PTSD.  The veteran should 
be asked to provide information 
concerning his recent social and work 
experience.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The examiner should 
report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders, and offer and opinion as to 
the extent to which the veteran's 
service-connected psychiatric disorder in 
and of itself results in social and 
occupational impairment.  

A complete rationale for an opinion 
expressed must be provided.  The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning (GAF) Scale provided in 
the Diagnostic and Statistical Manual of 
Mental Disorders.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested report of examination does 
not affirmatively reflect that the 
examiner reviewed the veteran's claim 
folder, or if it does not include all 
indicated studies, test reports, and 
complete copies of all special studies or 
opinions requested, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.

4.  The RO should then readjudicate the 
issue of entitlement to a rating in 
excess of 30 percent for PTSD, including 
consideration of the provisions of 
38 C.F.R. § 3.321(b)(1) (1999), in light 
of the additional evidence obtained.  

If the benefit sought currently on appeal is not granted to 
the appellant's satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC), which provides all 
applicable law and regulations, to include the psychiatric 
regulations in effect prior to November 7, 1996, which have 
not previously been considered.  The appellant and 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issued addressed in the 
SSOC that is not currently on appeal.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 6 -


